DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agiwal et al. (US 2014/0321375 A1, hereinafter “Agiwal”).
 	Regarding claims 1 and 21, Agiwal teaches a method for use in a wireless device, for determining an identity, the method comprising: obtaining a duration of a reuse period of a reference signal (figs. 3A-3C, 4B, ¶ [0040], the transmission on a low frequency carrier can be divided into fixed time intervals (or frames) wherein each time interval is of one millisecond. Each frame can carry multiple OFDM symbols in case of OFDM based transmission on the low frequency carrier. The transmission on high frequency carrier can also be divided into fixed time intervals (or frames) wherein each time interval is of one millisecond. Each frame on the high frequency carrier can be further divided into slots. ¶ [0042],  the base station can inform the MS about the time intervals in which the synchronization signal is transmitted on the high frequency carrier. ¶ [0061], ¶ [0050]-¶ [0058], In order to assist the MS in searching the synchronization signal, BS can provide one or more of the following information to MS: SCH slots in SF: 0, 2, 4, 6, 8. Number of TX beams: 6. Beam ID in SF, Starting SF number of group of 6 SFs is provided); receiving the reference signal; estimating a reception time of the received reference signal, wherein the estimated reception time indicates a particular reuse period that is derived using the duration of the reuse period and its synchronization with a network node (Figs. 3A-3C, 4B, ¶ [0050]-¶ [0058], ¶ [0050]-¶ [0058], In order to assist the MS in searching the synchronization signal, BS can provide one or more of the following information to MS: SCH slots in SF: 0, 2, 4, 6, 8. Number of TX beams: 6. Beam ID in SF, Starting SF number of group of 6 SFs is provided. ¶ [0040], The location of the synchronization signal transmitted in a frame of high frequency carrier can be determined using the `offset` value from the start of the frame. If the SCH occupies the entire slot, the location of SCH can be determined using the OFDM symbol duration. SCH transmitted in slot 2 of high frequency carrier can be 2 OFDM symbols away from the start of frame in low frequency carrier. Alternately if SCH occupies few OFDM symbols in slot 2 then OFDM duration+offset can be used to determine the location of SCH, ¶ [0042], The BS can also inform the MS about the timing of synchronization signal beam transmission on high frequency carrier with respect to timing on low frequency carrier. ¶ [0043], ¶ [0061], ¶ [0063], ¶ [0064]); obtaining identity information based on the received reference signal, the identity information specifying a time indicating when within the particular reuse period the received reference signal was transmitted (¶ [0040], ¶ [0043] the base station can also inform the MS about the ID of the synchronization signal beam transmitted in each of the indicated time intervals); and determining the identity by combining the identity information and the estimated reception time (figs. 3A-5, 12, 13, ¶ [0050]-¶ [0058], ¶ [0065], The beam ID of the successfully received synchronization signal beam can be determined based on at least one of the time intervals in which the synchronization signal beam is received and the beam sequence. The synchronization signal beam information comprising at least one of beam ID and beam sequence of the successfully received one or more synchronization signal beams can also be reported by the MS to the BS on the low frequency carrier, ¶ [0042], ¶ [0043], ¶ [0085]), wherein the identity is an identity associated with a beam direction (Figs. 2A-3C, 4B, ¶ [0042], The synchronization signal can be transmitted using beamforming in multiple directions wherein one or more beam transmissions are separated in time. ¶ [0044], The coverage of low frequency carrier transmitted by the BS can be divided into multiple sectors. Each of the plurality of synchronization signal beams transmitted on high frequency carrier can be mapped to one of these sectors. Consider for example that there can be six synchronization signal beams transmitted on the high frequency carrier. Synchronization signal beam 1 and beam 2 can be transmitted in an area covered by sector 1, synchronization signal beam 3 and beam 4 can be transmitted in an area covered by sector 2, and synchronization signal beam 5 and beam 6 can be transmitted in an area covered by sector 3. ¶ [0045], the BS can transmit (broadcasts or unicast) information about the sectors and beam IDs in each sector.¶ [0046], ¶ [0047], ¶ [0050]-¶ [0054]).
 	Regarding claims 2 and 22, Agiwal teaches the method of claim 1, wherein the identity is an identity associated with at least one from the group consisting of: a beam; a reception time of the beam; and a transmission time of the beam (figs. 5, 12, 13, e.g., ¶ [0065]).
Regarding claims 3 and 23, Agiwal teaches the method of claim 2, further comprising: reporting the identity to the network node (figs. 5, 12, 13, e.g., ¶ [0065], ¶ [0086]).
	Regarding claim 7, Agiwal teaches the method of claim 1, further comprising:
performing a transceiver operation at the time specified in the identity information (figs 5, 12, 13, e.g., ¶ [0064]).
. Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal.
 	Regarding claim 6, Agiwal teaches the method of claim 1.
Agiwal does not explicitly teach reporting the identity information and the estimated reception time to a network node.
However, Agiwal teaches reporting the identity information, beam sequence and other information to a network node (figs. 5, 6, 12, 13, ¶ [0065], the synchronization signal beam information comprising at least one of beam ID and beam sequence of the successfully received one or more synchronization signal beams can also be reported by the MS to the BS, ¶ [0043], there can be a fixed mapping between the beam IDs and time intervals in which the synchronization signal beam is transmitted. Scrambling codes or beam sequences can be used to distinguish between two beams and beam IDs in a slot.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to report the identity information and the estimated reception time to a network node in the system of Agiwal. The motivation for doing this is a matter of design choice.
Response to Arguments
9.	Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
	Agiwal teaches the amended claim limitations as set forth above.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477